      Case 1:11-cv-01556-DLC Document 29 Filed 04/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA                :            04cr1110 (DLC)
                                         :            11cv1556 (DLC)
                -v-                      :
                                         :
 ANGELO DIPIETRO,                        :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     In response to an Order of March 29, 2021, the parties

request that the Court proceed with resentencing.         Accordingly,

it is hereby

     ORDERED that resentencing is scheduled for May 20, 2021 at

11:00 AM.   The defendant is incarcerated.      Due to the COVID-19

pandemic, the defendant may have the option of appearing in

court or through a videoconference.      If, due to the increase in

demand for videoconference proceedings, a videoconference is not

available it may be possible to arrange for a telephone

conference.    Accordingly,

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by 5:00 PM on May 6, 2021:

       1) Does the defendant consent to have the proceeding
          occur as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have the proceeding occur as a
          telephone conference?
         Case 1:11-cv-01556-DLC Document 29 Filed 04/09/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.

     IT IS FURTHER ORDERED that any defense submission regarding

resentencing shall be due May 6 and the Government’s reply shall

be due May 13.

     SO ORDERED

Dated:       New York, New York
             April 9, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
